DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McQueston et al. (2013/0335417).
Regarding claim 11, McQueston discloses a digital impression processing system for creating a digital model from a CT scan of a physical dental impression (see abstract, fig.1, paragraph [0012] and its description), comprising:
a processor (see fig.1, element 108, paragraphs [0009], [0026] and its description);
a computer-readable storage medium comprising instructions executable by the processor to perform steps comprising (see fig.1, paragraphs [0009], [0026-0027], fig.7 and its description):
selecting an iso-value of density for a digital volumetric density file comprising one or more voxels (see abstract, fig.1, element 108, paragraphs [0005-0009], [0045-0046], [0048], fig.7 and its description);
generating one or more digital surface points in virtual 3D space for each of one or more voxels (see abstract, fig.1, fig.3, paragraphs [0009], [0045-0048], fig.7 and its description); and
selecting a subset of digital surface points from the one or more digital surface points (see fig.1, fig.3, paragraph [0048-0049], [0076], fig.7 and its description).
Regarding claim 12, McQueston further comprising performing triangulation on the subset of digital surface points (see paragraph [0076]).
Regarding claim 13, McQueston further discloses the selecting the subset of digital surface points from the plurality of digital surface points comprises selecting a desired level of distance between two or more of the subset of digital surface points (see fig.1, paragraphs [0020-0021], [0027-0028], [0047-0048] and its description).
Regarding claim 14, McQueston further discloses the selecting the subset of digital surface points from the plurality of digital surface points comprises selecting to a desired level based on curvature (see fig.3, paragraph [0047] and its description).
Regarding claim 15, McQueston further discloses performing triangulation on the subset of digital surface points comprises excluding one or more noisy regions (see paragraph [0076]).
Regarding claim 16, McQueston further discloses the instructions executable by the processor to perform steps further comprising scanning a physical dental impression in a CT scanner to generate volumetric density file (see abstract, [0005-0007]).
Regarding claim 17, McQueston further discloses the instructions executable by the processor to perform steps further comprising receiving the volumetric density file (see abstract, paragraphs [0045-0048]).
Regarding claim 18, McQueston further discloses the instructions executable by the processor to perform steps further comprising: selecting a criteria of digital surface optimization on the subset of digital surface points; and moving one or more digital surface points to satisfy the criteria of optimum digital surface selection (see paragraph [0004-0009], [0045-0048]).
Regarding claim 19, McQueston further discloses the criteria of optimum digital surface selection comprises a maximum of density derivative along a normal of each digital surface point of the digital surface points (see paragraphs [0045-0048], [0053]).
Regarding claim 20, McQueston further discloses moving the one or more digital surface points comprises moving one or more digital surface points to the maximum of density derivative (see paragraphs [0004-0009], [0045-0048], [0053]).
Regarding claims 1-10 and 21 recite limitations substantially similar to the claims 11-20. Therefore, these claims were rejected for similar reasons as stated above. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c). 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Error! Unknown document property name..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647